Case 9:17-cv-00050-DLC-KLD Document 233-1 Filed 02/12/21 Page1of3

EXHIBIT A
Case 9:17-cv-00050-DLC-KLD Document 233-1 Filed 02/12/21 Page 2 of3

Daniel J. Kramer* John Morrison

Sara E. Hershman* MORRISON, SHERWOOD,

PAUL, WEISS, RIFKIND, WILSON & DEOLA, PLLP
WHARTON & GARRISON LLP 401 N. Last Chance Gulch St,

1285 Avenue of the Americas Helena, MT 59601

New York, NY 10019-6064 Phone: 406-442-3261

Phone: 212-373-3000 Fax: 406-443-7294

Fax: 212-757-3990 Email: john@mswdlaw.com

Email: dkramer@paulweiss.com Counsel for Plaintiff Tanya Gersh

shershman@paulweiss.com
Counsel for Plaintiff Tanya Gersh

Beth Littrell*

SOUTHERN POVERTY LAW
CENTER

P.O. Box 1287

Decatur, GA 30030

Phone: 404-221-5876

Fax: 404-221-5857

Email: beth. littrell@splcenter.org

Counsel for Plaintiff Tanya Gersh

* Admitted pro hace vice

UNITED STATES DISTRICT COURT

 

DISTRICT OF MONTANA
MISSOULA DIVISION

TANYA GERSH,

Plaintiff,

Case No. 9:17-cv-00050-DLC-KLD
V.

ANDREW ANGLIN, CERTIFICATE OF SERVICE

Defendant.

 

 
Case 9:17-cv-00050-DLC-KLD Document 233-1 Filed 02/12/21 Page 3of3

I hereby certify that on February 10, 2021, I caused a copy of this

Court’s Order, dated February 9, 2021 (ECF 232), to be served via Federal Express

upon the following party:

Dated: February 12, 2021

Andrew Anglin
6287 High Street, Suite 121
Worthington, OH 43805

Andrew Anglin
915 N. High Street
Columbus, OH 43201

Andrew Anglin
364 West Lane Avenue, Apt. 117
Columbus, OH 43201-100

Andrew Anglin
3827 N. High Street, Suite 121
Worthington, OH 43085

Andrew Anglin
7407 Brandshire Lane, Apt. B
Dublin, OH 43017-3400

Andrew Anglin
979 High Street, Suite 2
Worthington, OH 43085-4047

 
